Title: To Thomas Jefferson from Bernard Peyton, 15 October 1825
From: Peyton, Bernard
To: Jefferson, Thomas


My Dear Sir,
Richd
15 Octr 1825
Your much esteemd of the 9th:, covering Mr R’s letter has been rec’d, & am at a loss for words to express to you the obligations I feel myself under for this, & other marks of your esteem & confidence—I beg you to be assured I am duly sensible of them, & shall ever feel proud to have merited the good will of one as exalted in every respect—I only regret that I have it not in my power to make you some return, hoever small, as an earnest of my feelings.I shall preserve this letter, in silence, until the occasion arrives for using it, when it will be done in a way to cause no feeling on the part of any one, or regret to you, if still living, or those who follow you, should you not, which God forbid, is the sincere prayer of Dr SirYours ever & TrulyBernard Peyton